Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s attorney Kyoko Makino, Reg. No. 72,200 on 04/23/2021.
2.	The application has been amended as follows:
	IN THE CLAIMS:
	Claims amended:	claims 1 and 6 – 15.
	Please amend the claims as below:

Claim 1. (Currently Amended) A method for adjusting packet length, executable by a mobile device, wherein the mobile device connects to a server via a network, the method comprising:
continuously collecting, by the server, Global Positioning System (GPS) data uploaded by the mobile device and analyzing the GPS data to define a movement area of the mobile device, and calculating multiple reference points which outline the movement area;
analyzing, by the server, the GPS data to obtain position distribution probabilities (DP) of each of the reference points, and selecting reference points from the multiple reference points, wherein [[he]] the position distribution probability of each of the reference points is greater than a preset threshold value;

determining whether the mobile device has been updated at least one of the reference points from the server after activated;
determining whether a cycle of updating position information has expired if the mobile device has updated at least one of the reference points from the server after the mobile device being activated,
wherein if the cycle of updating position information has expired, calculating a second reference point of the reference points nearest to the mobile device at a current time if the cycle of updating position information has expired;
comparing a current position of the mobile device at the current time with GPS data of the second reference point to obtain brief GPS data;
determining whether a third reference point of the reference points has been uploaded to the server, wherein
if the third reference point has been uploaded to the server, determining whether the second reference point is identical to the third reference point, and uploading the second reference point to the server if the second reference point is not identical to the third reference point, and 
if the third reference point has not been uploaded to the server, uploading the second reference point to the server, and uploading the brief GPS data to the server;
wherein if the cycle of updating position information has not expired, calculating an initial position of the mobile device as the mobile device enters a range of the reference points previously calculated/established at an initial time, and the mobile device moves 
calculating a future reference point of the mobile device according to the estimated future position; and
updating the future reference point to the mobile device and the server.

Claim 6. (Currently Amended) A mobile device, comprising:
at least one processor;
a storage device for storing ;
one or more programs that are stored in the storage and executed by the at least one processor;
the at least one processor configured to:

determine whether the mobile device has been updated at least one of the reference points from the server after activated, and determining whether a cycle of updating position information has been expired if the mobile device has been updated a first reference point of the reference points from the server after activated;




wherein, if the cycle of updating position information has not expired, calculating an initial position of the mobile device as the mobile device enters a range of the reference points previously calculated/established at an initial time, and the mobile device moves to a range of the reference points at the current time to estimate a future position of the mobile device;

updating the future reference point to the mobile device and the server.

Claim 7. (Currently Amended) The mobile device of claim 6, wherein the transmitting module does not upload the second reference point to the server if the second reference point is identical to the third reference point, and uploads the second reference point and the brief GPS data to the server using a long range technology (LoRa) uploading transmission method if the second reference point is not identical to the third reference point.

Claim 8. (Currently Amended) The mobile device of claim 6, wherein the determining module determines whether the future reference point is identical to the first reference point updated by the server, calculates the second reference point nearest to the mobile device if the future reference point is not identical to the first reference point, compares a current position of the mobile device with GPS data of the second reference point nearest to the mobile device to calculate brief GPS data, and uploads the second reference point and the brief GPS data to the server.

Claim 9. (Currently Amended) The mobile device of claim 6, wherein the selecting module selects the reference point previously uploaded, if the mobile device is located at an approximately equal distance from multiple reference 

Claim 10. (Currently Amended) The mobile device of claim 6, wherein the transmitting module uploads original GPS data to the server if the mobile device moves out of the movement area.

Claim 11. (Currently Amended) A system, comprising:
a server;
a mobile device, comprising:
at least one processor;
a storage device; and
one or more programs that are stored in the storage and executed by the at least one processor[[,]]; wherein the one or more programs comprising instructions for:
continuously collecting, by the server, Global Positioning System (GPS) data uploaded by the mobile device and analyzing the GPS data to ally define a movement area of the mobile device, and calculating multiple reference points of the movement area;
analyzing, by the server, the GPS data to obtain position distribution probabilities (DP) of each of the reference points, and selecting, from the multiple reference points, reference points with the position distribution probabilities greater than a preset threshold value as reference points;
updating and setting, by the server, the reference points of the mobile device;

determining whether the cycle of updating position information has been expired if the mobile device has been updated a first reference point from the server after activated;
calculating a second reference point currently closest to the mobile device if the cycle of updating position information has been expired;
comparing a current position of the mobile device with GPS data of the second reference point to calculate brief GPS data;
determining whether a third reference point has been uploaded to the server;
determining whether the second reference point is identical to the third reference point if the third reference point has been uploaded to the server;
uploading the second reference point to the server if the second reference point is not identical to the third reference point;
uploading the second reference point to the server if the third reference point has not been uploaded to the server;
uploading the brief GPS data to the server;
if the cycle of updating position information has not been expired, calculating a position as the mobile device initially enter a range of the previous reference point at an initial time and then moves to a range of the current reference point at the current time to estimate a future position of the mobile device;
calculating a future reference point of the mobile device according to the estimated future position; and


Claim 12. (Currently Amended) The system of claim 11, wherein the one or more programs further comprises:
not uploading the second reference point to the server if the second reference point is identical to the third reference point; and
uploading the second reference point and the brief GPS data to the server via a long range technology (LoRa) uploading transmission method if the second reference point is not identical to the third reference point.

Claim 13. (Currently Amended) The system of claim 11, wherein the one or more programs further comprises:
determining whether the future reference point is identical to the first reference point updated by the server;
calculating the second reference point nearest to the mobile device if the future reference point is not identical to the first reference point;
comparing a current position of the mobile device with GPS data of the second reference point nearest to the mobile device to calculate brief GPS data; and
uploading the second reference point and the brief GPS data to the server.

Claim 14. (Currently Amended) The system of claim 11, wherein the one or more programs further comprises:


Claim 15. (Currently Amended) The system of claim 11, wherein the one or more programs further comprises:
uploading original GPS data to the server if the mobile device moves out of the movement area.
Reasons for Allowance
3.	In view of amended claims, terminal disclaimer approval, and further search, Claims 1 - 15 are allowable over the prior art of record.
4.	The following is an Examiner’s statement of reasons for allowance: 
	Graham et al. (2008/0255758) discloses the systems and methods for using the geocode samples to generate reference location data, such as reference geocodes and zones of confidence; the portable computing device can be configured to collect geocode samples (e.g., GPS readings) when the device recognizes the occurrence of one or more predefined trigger events, the newly captured geocode samples can be stored and, at some point, uploaded to the management system for use in generating a reference location data set (e.g., a reference geocode and/or a zone of confidence) for each such point address; the portable device may determine whether current GPS location data falls within the zone of confidence for a particular address, in addition to conducting a proximity calculation or otherwise comparing the current GPS data to the 
Paulson et al. (8,233,915) discloses a device is configured to determine whether an update is needed for one or more types of position assist data, the device may maintain an expiration date for the position assist data and, upon expiration or reaching the time period for expiration, the device autonomously, automatically, or without user input, triggers a request to generate updated position assist data, or the device can determine whether it is configured for a manual update, in which case a user may be notified via the display, a chime, or other indication that one or more types of position assist data have expired, the user may then request via user input to the device updated position assist, the position assist data is coarse data and the device is configured to generate updated coarse data by generating an updated position fix, to compare a plurality of coarse data points, to determine that the device is substantially stationary, and to cease generating further updated coarse data if the device is substantially stationary. 
	However, the prior art of record fails to disclose singly or in combination to render obvious that determining whether the mobile device has been updated at least one of the reference points from the server after activated; determining whether a cycle of updating position information has expired if the mobile device has updated at least one of the reference points from the server after the mobile device being activated, wherein if the cycle of updating position information has expired, calculating a second reference point 
updating the future reference point to the mobile device and the server, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Fowe (2020/0208992) for a confidence value is calculated as a function of the probability weights for each of the distance error values and heading error values for the accurately point based map matched positional points and the erroneously point based map matched positional points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MONG-THUY T TRAN/
Primary Examiner, Art Unit 2645